Order of the Supreme Court, New York County (Irma Santaella, J.), entered on December 19, 1989, which denied defendants’ motion for summary judgment, unanimously reversed, on the law, the motion granted, and the complaint as against defendants-appellants The Switzer Group, Inc. and John W. Rose, Jr., dismissed, with costs. The Clerk is directed to enter judgment in favor of defendants-appellants The Switzer *473Group, Inc. and John W. Rose, Jr., dismissing the complaint as against them, with costs.
This action involves a dispute over the quality of lighting fixtures installed in the course of renovating premises occupied by defendant Equitable Life. Defendant-appellant Switzer Group, an architectural firm, was the design consultant and defendant-appellant Rose, an architect, was Switzer Group’s project executive on the renovation. It is alleged that numerous louvres fell out of the lighting fixtures.
The civil conspiracy causes of action are not cognizable under New York law. (Green v Davies, 182 NY 499, 503; 117 E. 24th St. Assocs. v Karr, 95 AD2d 735.)
The libel cause of action, alleging product disparagement, lacks even an allegation of special damages much less proof of such damages as required. (See, Drug Research Corp. v Curtis Publ. Co., 7 NY2d 435; Marlin Fire Arms Co. v Shields, 171 NY 384, 390.) Concur — Murphy, P. J., Milonas, Ross, Asch and Rubin, JJ.